Citation Nr: 0515026	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder for the 
period commencing on May 14, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to July 
1967.  He served in combat in Vietnam and service connection 
is in effect for PTSD and residuals of a gunshot wound to his 
left forearm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for post-traumatic 
stress disorder, effective on March 25, 1997.  The veteran 
perfected a timely appeal of the initial rating assigned.  By 
rating action of July 1997, the RO granted an earlier 
effective date for the service connection award, to April 8, 
1996 (the actual date of receipt of the veteran's original 
claim for VA compensation for post-traumatic stress 
disorder).  As this case is based on an appeal of an original 
grant of service connection, consideration has been given 
regarding whether the case warranted the assignment of 
separate ratings for his service-connected psychiatric 
disability for separate periods of time, from April 8, 1996, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In an October 1998 remand, the Board observed that key 
changes were made in the applicable rating criteria for 
evaluating psychiatric disabilities that were implemented on 
November 7, 1996, during the course of this appeal.  The 
Board remanded the case to the RO so that it could evaluate 
the veteran's post-traumatic stress disorder under the 
criteria contained in the old version of the regulations and 
the new version.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO carried 
out the Board's Order, confirmed the 10 percent evaluation 
for post-traumatic stress disorder in a January 2000 rating 
decision, and returned the case to the Board.

In a September 2000 appellate decision, the Board granted the 
veteran an increased initial evaluation for post-traumatic 
stress disorder, from 10 percent to 50 percent, for the 
period from April 8, 1996 to May 13, 1997.  With respect to 
this determination, as the claims file indicates that the 
veteran has not filed a timely notice of intent to appeal 
this determination to the United States Court of Appeals for 
Veterans Claims, the issue of the propriety of the rating 
assigned for post-traumatic stress disorder for the period 
from April 8, 1996 to May 13, 1997 is now final.  38 U.S.C.A. 
§ 7104 (West 2002).  The Board remanded the remaining 
question of entitlement to an increased evaluation for post-
traumatic stress disorder for the period commencing on May 
14, 1997 for further evidentiary and procedural development 
and this aspect of the claim remains in appellate status.

In an October 2002 rating decision, the RO granted the 
veteran a 50 percent evaluation for post-traumatic stress 
disorder for the period commencing on May 14, 1997.  The case 
was returned to the Board and the veteran continued his 
appeal.

In January 2003, the Board unilaterally conducted additional 
evidentiary development of the record based on the provisions 
of 38 C.F.R. § 19.9(a)(2), which was the regulatory authority 
then in existence.  Subsequently, the United States Court of 
Appeals for the Federal Circuit invalidated this 
aforementioned regulation in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  To rectify the procedural error which resulted from 
the invalidated regulation, the Board remanded the case in 
August 2003 to allow the RO initial consideration of the 
evidence obtained by the Board.  Thereafter, the RO confirmed 
the 50 percent evaluation assigned for post-traumatic stress 
disorder in an October 2003 rating decision.  The case was 
returned to the Board in June 2004.

In July 2004, the Board remanded the case to the RO for 
purposes of compliance with the notice requirements of the 
Veterans Claims Assistance of Act of 2000 (VCAA).  Following 
this procedural development, the case was readjudicated and 
the 50 percent evaluation for PTSD for the period commencing 
on May 14, 1997 was confirmed in a January 2005 rating 
decision.  The case was returned to the Board in April 2005 
and the veteran now continues his appeal.



FINDINGS OF FACT

1.  For the period from May 14, 1997 to December 26, 2000, 
the veteran's service-connected PTSD was manifested by 
psychiatric symptoms productive of moderate social and 
occupational impairment due to depression, impaired 
concentration, social isolation, and chronic sleep 
impairment.

2.  For the period commencing on December 27, 2000, the 
veteran's service-connected PTSD was manifested by 
psychiatric symptoms productive of serious social and 
occupational impairment due to anxiety over possibly harming 
others out of anger, suspiciousness of others, depression, 
impaired concentration, social isolation, and chronic sleep 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 
percent for PTSD for the period from May 14, 1997 to December 
26, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a 70 percent evaluation, and no higher, 
for PTSD for the period commencing on December 27, 2000 have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that pursuant to its remand of July 2004, the 
RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in August 
2004, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of the 
four remands which occurred during this appeal.  He has also 
been provided with VA examinations which address the 
increased rating claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

The report of a May 12, 1997, VA social survey shows that the 
veteran was married and had two children.  He was employed by 
the United States Postal Service.  His PTSD symptoms were 
manifested by nightmares and memory flashbacks relating back 
to his traumatic combat experiences in Vietnam during 
service.  


The report of a May 14, 1997 VA psychiatric examination shows 
that the veteran's PTSD was manifested by recurring 
nightmares, hypervigilence, socially avoidant behavior, and 
intrusive thoughts related to his combat experiences in 
Vietnam.  On mental status examination, he was appropriately 
dressed but appeared tired and in a moderately depressed 
mood.  Although he was oriented and coherent, he appeared to 
have problems with his memory and ability to concentrate his 
thoughts.  He reported having disturbed sleep and averaged 
approximately 4 hours of sleep per night.  He stated that he 
slept with a handgun under his pillow.  He admitted to having 
ideation of committing physical harm on others.  He avoided 
holidays such as the 4th of July because the stimulus of 
exploding fireworks was upsetting.  He reported that his 
employers at the United States Postal Service were very 
lenient and accommodating of his psychiatric disability and 
stated that he had not been able to work a full pay period 
for over a year.  The veteran was diagnosed with PTSD with a 
Global Assessment of Functioning (GAF) score of 52, 
indicating moderate psychiatric symptoms or moderate 
difficulty in social and occupational functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  The examining psychologist's opinion was that the 
veteran was moderately to severely impaired in reference to 
his employability, with moderately severe social impairment.

The transcript of the veteran's oral testimony at the RO 
shows that he reported receiving psychotropic medication and 
psychiatric counseling approximately twice a month from VA 
for treatment of his PTSD.  He denied having any history of 
psychiatric hospitalization.  He stated that despite his 
medication, he still experienced depression, nervousness, 
nightmares, and memory flashbacks of combat, sleep 
disturbances, problems controlling his temper, difficulty 
concentrating his thoughts, and loss of personal motivation.  
He admitted that he did not seek a promotion in his job as a 
letter handler because he did not desire the responsibilities 
of having to work directly with others and the additional 
work-related stress that advancement would entail.  He 
disliked being around other people, especially with 
strangers, and avoided participating in any social activities 
that would place him near crowds of people.  He reported that 
his marriage was dissolving and that he was growing 
increasingly alienated from his 18-year-old daughter.  He 
also stated that he has been unable to put in a full pay 
period at his job with the United States Postal Service 
because of his psychiatric impairment.  He reported that some 
days were without problem, while others would be so bad that 
he would feel thoughts of committing physical violence on 
other people.  He believed that his sleeping problems and his 
desire to avoid other people due to PTSD contributed towards 
his temper control issues.  

The report of a December 27, 2000 VA psychiatric examination 
shows that the veteran complained of having PTSD-related 
nightmares with hypervigilence and exaggerated startle 
response.  He expressed ideation of doing physical harm to 
others, particular younger co-workers at his place of 
employment whom he perceived to be laughing at him because of 
his startle response.  He was separated from his spouse due, 
in part, to his PTSD symptoms, and he admitted having no 
social life.  He expressed discomfort being in crowds of 
people, disliked having other people standing near or behind 
him, and reported having lost so much time from his job at 
the Postal Service due to PTSD that he had been terminated 
from his position due to failure to maintain a regular work 
schedule and was reinstated only through action by his union.  
He complained of depression and anxiety and also reported 
having suicidal ideation, but with no plan or intent.  On 
mental status examination, he displayed adequate hygiene but 
careless grooming.  He was cooperative with the examination 
process.  His mood was markedly depressed and his affect was 
flat.  He denied having any psychotic symptoms and did not 
display any psychotic behavior.  He was oriented on all 
spheres and although he reported having memory problems, 
these were attributed by the examiner to lapses in attention 
and concentration.  His thought content was relevant, 
coherent, and non-bizarre.  His ideation tended towards the 
concrete but was without any anomaly.  His performance on 
simple intentional tasks was not grossly defective, but was 
neither efficient nor accurate.  His impulse control was 
considered fair, with good judgment and fair insight.  He was 
deemed competent for VA purposes.  

The examiner's assessment, in pertinent part, stated that the 
veteran's symptoms were consistent with a diagnosis of PTSD 
and that although he exhibited some difficulty in industrial 
adaptation manifested by problems maintaining a regular work 
schedule, when he was present at work he was able to perform 
his job correctly and efficiently.  His social life was 
extremely restricted and, by his report, he was unable to 
maintain important social relationships and his emotional 
response to his separated status was described as being flat 
and depressed.  Accordingly, he had significant difficulty 
establishing and maintaining appropriate social 
relationships.  However, he was deemed able to perform that 
superficial and ritualistic aspects of relationships in order 
to get along, generally, with others at his place of 
employment.  When he was about to be overwhelmed by any 
specific aspect of the interpersonal tasks at work, he 
generally sought to isolate himself from others or attempt to 
obtain medical leave.  He was aware that his ability to 
adhere to a regular work schedule was under scrutiny from his 
superiors, and that this was a source of anxiety for him.  He 
was assigned a GAF score of 45, indicating serious 
psychiatric symptoms and serious impairment in his social and 
occupational functioning.

VA outpatient treatment reports dated from 1997 to 2002 show 
that the veteran was on a psychotropic medication regiment 
and received counseling several times a month to treat his 
PTSD.

The report of a May 5, 2003 VA psychiatric examination report 
shows that he felt he has come close to hurting other people 
when they came up behind him and surprised him, thus 
triggering his startle response, but was thus far able to 
control his urge to commit acts of physical violence.  He 
expressed his belief that others at his workplace took cruel 
amusement at deliberately coming up behind him and surprising 
him so as to invoke his startle response, despite his having 
asked his co-workers not to do this.  He also reported having 
intense, stressor-related nightmares every night and very 
fitful, disturbed sleep.  At best, he was able to obtain only 
four hours of sleep a night, waking up screaming from his 
nightmares.  He reported that when awakened suddenly by his 
family members he would come close to hitting them.  He also 
experienced anxiety attacks once per week, in which he would 
experience nightmare-like memory flashbacks while awake.  He 
was very fearful of his impulse to hurt someone during these 
episodes.  He experienced memory and concentration problems 
and passive suicidal ideation, saying that he wished he never 
came back home alive from Vietnam.  He had no plans or intent 
to commit suicide, nor did he have homicidal ideation or 
plans to commit homicide, although the examiner noted that a 
strong theme expressed by the veteran was fear and anxiety 
that he might impulsively hurt someone.  His ability to 
maintain a regular work schedule at his place of employment 
was adversely affected by his PTSD and his concentration at 
work was impaired and distracted by his anxiety that someone 
may be coming up from behind him.  The veteran received 
support from his wife and daughter but otherwise sought no 
other social contacts and preferred to remain at home away 
from others whenever possible.

On mental status examination, the veteran displayed normal 
hygiene and grooming.  He avoided eye contact and was tearful 
during the interview, especially when discussing his anger 
and fear of hurting others.  His speech was soft but with 
normal flow and rate.  His ability to communicate and relate 
was adequate.  The veteran was cooperative but not 
spontaneous during the interview.  His mood was markedly 
depressed and his affect was restricted, with behavioral 
manifestations of significant anxiety that included hand 
wringing and foot tapping.  He denied having any panic 
attacks.  Although there was no active suicidal or homicidal 
ideation or plan, the veteran was preoccupied with worrying 
about losing control of his temper and harming someone, 
although his impulse control was deemed to be fair.  There 
were no obsessive-compulsive or psychotic symptoms.  He was 
alert and oriented on all spheres, his thought processes were 
logical, coherent, and relevant, and his memory was fair.  
Concentration and attention were moderately impaired.  
Insight and judgment were good.  The diagnosis was PTSD.  In 
his commentary, the examiner stated that he had reviewed the 
veteran's clinical history and noted no significant change in 
the veteran's mental status since his prior VA psychiatric 
evaluation of December 2000.  He continued to experience 
moderately to markedly distressing symptoms of increased 
auto-response, irritability, temper flare-ups, social 
isolation, memory flashbacks, nightmares, hypervigilence, 
increased autonomic arousal, and avoidance of crowds and 
noise.  His social functioning was limited to his immediate 
family and he isolated himself at work out of fear of losing 
control of himself and hurting someone.  His occupational 
functioning was diminished by his decreased concentration, 
suspiciousness of others, and hypervigilence, with related 
problems of work absenteeism.  His GAF score was 50, 
indicating serious psychiatric symptoms and serious 
impairment in his social and occupational functioning.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).

PTSD is rated under the criteria contained in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The veteran's PTSD is 
currently rated 50 percent disabling.  Assignment of a 50 
percent evaluation for PTSD is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

Assignment of a 70 percent evaluation for PTSD is warranted 
when the evidence demonstrates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; inability to establish and maintain effective 
relationships.  Id. 

Assignment of a 100 percent evaluation for PTSD is warranted 
when the evidence demonstrates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Analysis

Applying the criteria of the psychiatric rating schedule to 
the facts of the case, the veteran's PTSD was manifested by 
symptoms which met the criteria for a 50 percent evaluation 
for the period from May 14, 1997 to December 26, 2000; 
thereafter, from December 27, 2000 onwards, the veteran's 
service-connected psychiatric disability was productive of 
symptomatology that warrants the assignment of a 70 percent 
evaluation.

The VA examination of May 14, 1997, indicated that the 
veteran's PTSD symptoms were manifested primarily by memory 
flashbacks, intrusive thoughts, and recurring nightmares with 
disturbed sleep and impaired concentration.  The veteran was 
able to keep a job but had lost time from work due to 
occasional exacerbations of his psychiatric symptoms.  He was 
assigned a GAF score of 52, indicating moderate psychiatric 
symptoms or moderate difficulty in social and occupational 
functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  Suicidal ideation, obsessional 
rituals that interfere with routine activities, and near 
continuous panic or depression which affected the veteran's 
ability to function independently was not shown; nor was 
neglect of personal appearance and hygiene.  Accordingly, the 
criteria for a 70 percent evaluation for PTSD was not shown 
to have been present at the May 1997 examination and 
therefore assignment of an increased evaluation in excess of 
50 percent is not warranted.


The objective evidence did not demonstrate an increase in his 
PTSD symptoms until the VA psychiatric evaluation of December 
27, 2000, when the veteran was first shown to have recurring 
problems involving his suspiciousness of others, decreased 
concentration with concurrent decrease in occupational 
functioning out of fear that others were sneaking up behind 
him at work, and anxiety over losing control of his temper 
and possibly causing physical harm to others.  This aspect of 
his PTSD closely approximates the criteria contained in the 
rating schedule for a 70 percent rating that states that 
there be "obsessional rituals which interfere with routine 
activities."  The veteran's GAF scores ranged from 45 to 50 
beginning in December 27, 2000, indicating serious 
occupational and social impairment.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The 
veteran was increasingly social isolated by this point and 
there was a genuinely negative impact upon his ability to 
perform his job due to his PTSD symptoms, particularly with 
hypervigilence and an exaggerated startle response.  It is 
noteworthy that the examiner who conducted a subsequent VA 
examination in May 2003 remarked that the veteran's mental 
status remained essentially unchanged since the December 2000 
examination.  Resolving all doubt in the veteran's favor, the 
Board finds that his PTSD symptoms more closely approximate 
the criteria contemplated in the rating schedule for a 70 
percent evaluation, and no higher, commencing from December 
27, 2000 to the present.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The clinical evidence does not support a grant of a 100 
percent evaluation for PTSD.  The symptoms demonstrated in 
the record simply do not meet the criteria for a total 
schedular rating, as there is no objective proof that the 
veteran's PTSD is manifested by such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent actual danger of hurting self or others, 
notwithstanding his anxiety and fear that he might hurt 
others; intermittent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, his own occupation, or his own name.  The 
Board further finds that there is no evidence of an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards for evaluating PTSD.  In this regard, the schedular 
evaluations in this case are not inadequate.  A 100 percent 
rating is provided for certain manifestations of the service-
connected PTSD but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the objective evidence demonstrates that the veteran is able 
to work and has not had a history of psychiatric 
hospitalization.  Accordingly, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the veteran.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).


ORDER

The claim for an increased evaluation greater than 50 percent 
for PTSD for the period from May 14, 1997 to December 26, 
2000 is denied.

An increased evaluation to 70 percent for PTSD, commencing on 
December 27, 2000, is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


